Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is responsive to a NEW APPLICATION filed on December 9, 2019 for patent application 16/707,747.
Status of Claims
2.	 Claims 1-27 are now presented for examination in this office action.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-10, 12-21, 23-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dill et al. (U.S. Publication Number: 2018/0338258).
As to independent claim 23, Dill discloses a gateway device for remotely communicating with one or more cleaning units, comprising: 
two Wi-Fi protocol devices (e.g., a Wi-Fi protocol device, and a second low data rate device coupled to the Wi-Fi protocol device) (see Paragraph [0012]); and 
a cellular chipset coupled to one of the Wi-Fi protocol devices (e.g., chipset employing the Wi-Fi protocol) (see Paragraph [0026]), wherein the gateway device is nearby each of the cleaning units (e.g., a gateway unit for remotely communicating with one or more cleaning units comprises a Wi-Fi protocol device; gateway 102 enables washer/dryer units 112 to communicate wirelessly with servers 116 on the 
As to independent claim 1, Dill discloses a system for remotely communicating with one or more cleaning units, the system comprising: one or more cleaning units, each cleaning unit comprising (e.g., each of the cleaning units) (see Abstract): a control unit coupled to the cleaning unit for operating the cleaning unit (e.g., control or remotely communicate with the washer/dryer units) (see Paragraph [0039]); and a control unit communication device coupled to the control unit, wherein the control unit communication device is operable to communicate via a Wi-Fi protocol (e.g., remotely control the washer/dryer units 112 through the mobile or PC-based local Wi-Fi device 118) (see Paragraph [0039]); a gateway device comprising (e.g., a gateway unit for remotely communicating with one or more cleaning units comprises a Wi-Fi protocol device) (see Paragraph [0012]): a first Wi-Fi protocol device; and a second Wi-Fi protocol device, wherein the second Wi-Fi protocol device is operable to wirelessly couple to the control unit communication device of the cleaning units via the Wi-Fi protocol (e.g., a Wi-Fi protocol device, and a second low data rate device coupled to the Wi-Fi protocol device) (see Paragraph [0012]); wherein the gateway device is nearby each of the cleaning units (e.g., gateway 102 enables washer/dryer units 112 to communicate wirelessly with servers 116 on the internet, thereby enabling users or administrators to communicate with and remotely control the washer/dryer units 112 through the mobile or PC-based local Wi-Fi device 118) (see Paragraph [0039]); and an internet connected device wirelessly coupled to the first Wi-Fi protocol device (e.g., remotely communicating with one or more cleaning units comprises a Wi-Fi protocol device) (see Paragraph [0012]); and wherein the gateway device enables the internet connected device to communicate wirelessly with each of the cleaning units thereby enabling the internet connected device to wirelessly configure or control each of the cleaning 
As to independent claim 12, Dill discloses a method for remotely communicating with one or more cleaning units, the method comprising: 
providing one or more cleaning units, each cleaning unit comprising (e.g., each of the cleaning units) (see Abstract): 
a control unit coupled to the cleaning unit for operating the cleaning unit (e.g., control or remotely communicate with the washer/dryer units) (see Paragraph [0039]); and 
a control unit communication device coupled to the control unit, wherein the control unit communication device is operable to communicate via a Wi-Fi protocol (e.g., remotely control the washer/dryer units 112 through the mobile or PC-based local Wi-Fi device 118) (see Paragraph [0039]); 
providing a gateway device comprising (e.g., a gateway unit for remotely communicating with one or more cleaning units comprises a Wi-Fi protocol device) (see Paragraph [0012]): 
a first Wi-Fi protocol device, a second Wi-Fi protocol device (e.g., a Wi-Fi protocol device, and a second low data rate device coupled to the Wi-Fi protocol device) (see Paragraph [0012]), and a cellular radio chipset (e.g., chipset employing the Wi-Fi protocol) (see Paragraph [0026]), wherein the gateway device is nearby each of the cleaning units (e.g., gateway 102 enables washer/dryer units 112 to communicate wirelessly with servers 116 on the internet, thereby enabling users or administrators to communicate with and remotely control the washer/dryer units 112 through the mobile or PC-based local Wi-Fi device 118) (see Paragraph [0039]); 
wirelessly coupling the second Wi-Fi protocol device to the control unit communication device of the cleaning units via the Wi-Fi protocol (e.g., second low data rate device, wherein a data transfer rate of the first and second low data rate devices is substantially lower than a data transfer rate of the WiFi protocol device, and wherein the gateway unit enables the internet connected device to 
wirelessly coupling an internet connected device to the first Wi-Fi protocol device (e.g., remotely communicating with one or more cleaning units comprises a Wi-Fi protocol device) (see Paragraph [0012]) thereby enabling the internet connected device to wirelessly configure or control at least one of the cleaning units (e.g., remotely communicate with laundry units to configure the units, to receive reports from the units, and to submit payments to the units for such wash or dry cycles) (see Paragraph [0004]). 
As to dependent claim 2, Dill teaches the system of claim 1: wherein the first Wi-Fi protocol device and the second Wi-Fi protocol device each comprise an IEEE 802.11 protocol device, and wherein the gateway device further includes a cellular chipset (e.g., WiFi protocol chipset 108 may use any of the IEEE 802.11 protocols) (see Paragraph [0026]). 
As to dependent claim 3, Dill teaches the system of claim 1 wherein the one or more cleaning units are a laundry washer, a laundry dryer, or a dishwasher (e.g., each cleaning unit or laundry equipment 112a, 112b, 112n) (see Paragraph [0036]). 
As to dependent claim 4, Dill teaches the system of claim 1 wherein a distance between the gateway device and each of the cleaning units is less than or equal to 30 meters (e.g., 30 meters of the cleaning units) (see Paragraph [0036]). 
As to dependent claim 5, Dill teaches the system of claim 1, wherein the control unit communication device, the first Wi-Fi protocol device, and the second Wi-Fi protocol device each have a data transfer rate of greater than or equal to 1.5 megabits per second (Mbps) (e.g. 1.5 Mbps) (see Paragraph [0026]). 
As to dependent claim 6, Dill teaches the system of claim 1 wherein the internet connected device comprises a personal computer, a laptop, a notebook, a tablet, or a mobile phone (e.g., device would be a personal computer, laptop or tablet web browser or the like) (see Paragraph [0050]). 
As to dependent claim 7, Dill teaches the system of claim 1 wherein the gateway device further comprises: a single board computer comprising: an embedded Multi-Media Controller (eMMC) storage; a central processing unit (CPU) coupled to the eMMC; and a memory coupled to the CPU (e.g., eMMC storage, a CPU, a memory/RAM) (see Paragraph [0025]). 
As to dependent claim 8, Dill teaches the system of claim 1 wherein the control unit comprises: a processor; a memory coupled to the processor; and a non-volatile data storage unit coupled to the memory (e.g., processor 122, a memory 124, data storage or databases 126; data storage unit 126 may be a non-volatile memory) (see Paragraph [0037]). 
As to dependent claim 9, Dill teaches the system of claim 1 wherein configuring a cleaning unit of the one or more cleaning units comprises programming a wash cycle or a dry cycle (e.g., wash or dry cycles) (see Paragraph [0004]). 
As to dependent claim 10, Dill teaches the system of claim 1 wherein controlling a cleaning unit comprises submitting a payment for a respective cleaning unit for a cleaning cycle or wirelessly receiving a report from each cleaning unit (e.g., remotely communicate with and control laundry units to configure the units, to receive reports from the units, and to submit payments to the units) (see Paragraph [0002]). 
As to dependent claim 13, Dill teaches the method of claim 12, wherein the control unit communication device, the first Wi-Fi protocol device, and the second Wi-Fi protocol device each comprise an IEEE 802.11 protocol device (e.g., WiFi protocol chipset 108 may use any of the IEEE 802.11 protocols) (see Paragraph [0026]). 
As to dependent claim 14, Dill teaches the method of claim 12, wherein the one or more cleaning units are a laundry washer, a laundry dryer, or a dishwasher (e.g., each cleaning unit or laundry equipment 112a, 112b, 112n) (see Paragraph [0036]). 
As to dependent claim 15, Dill teaches the method of claim 12, wherein a distance between the gateway device and each of the cleaning units is less than or equal to 30 meters (e.g., 30 meters of the cleaning units) (see Paragraph [0036]). 
As to dependent claim 16, Dill teaches the method of claim 12, wherein the control unit communication device, the first Wi-Fi protocol device, and the second Wi-Fi protocol device each have a data transfer rate of greater than or equal to 1.5 megabits per second (Mbps) (e.g. 1.5 Mbps) (see Paragraph [0026]). 
As to dependent claim 17, Dill teaches the method of claim 12, wherein the internet connected device comprises a personal computer, a laptop, a notebook, a tablet, or a mobile phone (e.g., device would be a personal computer, laptop or tablet web browser or the like) (see Paragraph [0050]). 
As to dependent claim 18, Dill teaches the method of claim 12, wherein the gateway device further comprises: a single board computer comprising: an embedded Multi-Media Controller (eMMC) storage; a central processing unit (CPU) coupled to the eMMC; and a memory coupled to the CPU (e.g., eMMC storage, a CPU, a memory/RAM) (see Paragraph [0025]). 
As to dependent claim 19, Dill teaches the method of claim 12, wherein the control unit comprises: a processor; a memory coupled to the processor; and a non-volatile data storage unit coupled to the memory (e.g., processor 122, a memory 124, data storage or databases 126; data storage unit 126 may be a non-volatile memory) (see Paragraph [0037]). 
As to dependent claim 20, Dill teaches the method of claim 12, wherein configuring the at least one cleaning unit comprises programming a wash cycle or a dry cycle (e.g., wash or dry cycles) (see Paragraph [0004]). 
As to dependent claim 21, Dill teaches the method of claim 12, wherein controlling the at least one cleaning unit comprises submitting a payment for a cleaning cycle or wirelessly receiving a report from the at least one cleaning unit (e.g., remotely communicate with and control laundry units to configure the units, to receive reports from the units, and to submit payments to the units) (see Paragraph [0002]). 
As to dependent claim 24, Dill teaches the gateway device of claim 23, wherein the two Wi-Fi protocol devices each comprise an IEEE 802.11 protocol device (e.g., WiFi protocol chipset 108 may use any of the IEEE 802.11 protocols) (see Paragraph [0026]). 
As to dependent claim 25, Dill teaches the gateway device of claim 23, wherein a distance between the gateway device and each of the cleaning units is less than or equal to 30 meters (e.g., 30 meters of the cleaning units) (see Paragraph [0036]). 
As to dependent claim 26, Dill teaches the gateway device of claim 23, wherein the two Wi-Fi protocol devices have a data transfer rate of greater than or equal to 1.5 megabits per second (Mbps) (e.g. 1.5 Mbps) (see Paragraph [0026]). 
As to dependent claim 27, Dill teaches the gateway device of claim 23, further comprising: a single board computer comprising: an embedded Multi-Media Controller (eMMC) storage; a central processing unit (CPU) coupled to the eMMC; and a memory coupled to the CPU (e.g., eMMC storage, a CPU, a memory/RAM) (see Paragraph [0025]).

Allowable Subject Matter
5.	Claims 11 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Rovito et al. (U.S. Publication Number: 2018/0063150) teaches connected device rights management administration.
	Warrick (U.S. Publication Number: 2019/0190992) teaches in-room device control system.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJAL GAMI whose telephone number is (571)270-1035.  The examiner can normally be reached on Monday-Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocío del Mar Pérez-Vélez can be reached at (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Tejal Gami/
Primary Patent Examiner, Art Unit 2117